UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6279


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MECCA TAURICE EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:05-cr-01129-TLW-1)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mecca Taurice Evans, Appellant Pro Se.  Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mecca      Taurice    Evans   appeals       the      district      court’s    order

denying Evans’ 18 U.S.C. § 3582(c)(2) (2012) motion for sentence

reduction     based   on     Amendment         782   to     the     U.S.   Sentencing

Guidelines Manual (2014).          Based on our review of the record, we

conclude that the district court did not abuse its discretion in

denying   the     motion   based     on    the    severity        and   scope     of   the

underlying offense conduct.               See United States v. Smalls, 720
F.3d 193, 195 (4th Cir. 2013) (“Whether to reduce a sentence and

to what extent is a matter within the court’s discretion.”).

Accordingly, we affirm for the reasons stated by the district

court.      See   United    States    v.       Evans,     No.   4:05-cr-01129-TLW-1

(D.S.C. Feb. 9, 2016).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this    court       and    argument       would    not    aid    the

decisional process.

                                                                                AFFIRMED




                                           2